Exhibit 10(j)

SEVENTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

THIS SEVENTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (the “Amendment”) dated
as of February 16, 2010, is made by and among HARRISON STREET FUNDING, LLC, as
seller (the “Seller”), CHURCH & DWIGHT CO., INC., as initial servicer (the
“Servicer”), MARKET STREET FUNDING LLC (formerly known as Market Street Funding
Corporation), as issuer (the “Issuer”), and PNC BANK, NATIONAL ASSOCIATION, as
administrator (the “Administrator”).

W I T N E S S E T H:

WHEREAS, the parties hereto are parties to that certain Receivables Purchase
Agreement dated as of January 16, 2003, as amended by that First Amendment to
Receivables Purchase Agreement dated as of September 26, 2003, as amended by
that Second Amendment to Receivables Purchase Agreement dated as of July 20,
2004, as amended by that Third Amendment to Receivables Purchase Agreement dated
as of April 12, 2006, as amended by that Fourth Amendment to Receivables
Purchase Agreement dated as of March 15, 2007, as amended by that Fifth
Amendment to Receivables Purchase Agreement dated as of April 10, 2007 and as
further amended by that Sixth Amendment to Receivables Purchase Agreement dated
as of February 17, 2009 (as so amended, the “Receivables Purchase Agreement”),
and desire to amend the terms thereof as set forth herein.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. Definitions.

Defined terms used herein unless otherwise defined herein shall have the
meanings ascribed to them in the Receivables Purchase Agreement.

2. Amendments to the Receivables Purchase Agreement.

i. Clause (a) of the definition of “Alternate Rate” set forth in Exhibit I of
the Receivable Purchase Agreement is hereby amended by replacing the percentage
“1.25%” where it appears therein with “2.00%”.

ii. The proviso in clause (b) the definition of “Alternate Rate” set forth in
Exhibit I of the Receivable Purchase Agreement is hereby amended an restated in
its entirety to read as follows:

provided, however, that the “Alternate Rate” for any day while a Termination
Event exists shall be an interest rate equal to 2.00% per annum above the
greater of (x) the Base Rate and (y) the per annum rate set forth in clause
(a) above, in each case, in effect on such day.



--------------------------------------------------------------------------------

iii. The definition of “Concentration Reserve Percentage” set forth in Exhibit I
of the Receivable Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

“Concentration Reserve Percentage” means, at any time, the largest of the
following: (i) the sum of five largest Group D Obligor Percentages (up to the
Concentration Percentage for each Obligor), (ii) the sum of the three largest
Group C Obligor Percentages (up to the Concentration Percentage for each
Obligor), (iii) the sum of the two largest Group B Obligor Percentages (up to
the Concentration Percentage for each Obligor), (iv) the largest Group A Obligor
Percentage (up to the Concentration Percentage for each Obligor), and (v) if the
Concentration Reserve Percentage Condition is not satisfied, the lesser of 20%
and the largest Special Obligor Percentage.

iv. The following definition of “Concentration Reserve Percentage Condition” is
hereby added to Exhibit I of the Receivable Purchase Agreement, as
alphabetically appropriate:

“Concentration Reserve Percentage Condition” means, on any date of
determination, with respect to any Special Obligor, that the aggregate
Outstanding Balance of all Delinquent Receivables of such Special Obligor is
less than or equal to 35% of the aggregate Outstanding Balance of all Pool
Receivables of such Special Obligor.

v. The definition of “Dilution Reserve Percentage” set forth in Exhibit I of the
Receivable Purchase Agreement is hereby amended by replacing the number “2”
where it appears therein with “2.25”.

vi. Clause (a) of the definition of “Facility Termination Date” set forth in
Exhibit I of the Receivable Purchase Agreement is hereby amended by replacing
the date “April 7, 2010” where it appears therein with “February 15, 2011”.

vii. The definition of “Loss Reserve Percentage” set forth in Exhibit I of the
Receivable Purchase Agreement is hereby amended by replacing the number “2.0”
where it appears therein with “2.25”.

viii. The definition of “Special Obligor” set forth in Exhibit I of the
Receivable Purchase Agreement is hereby amended and restated in its entirety to
read as follows:

“Special Obligor” means Wal-Mart Stores, Inc. or any Affiliate thereof for so
long as Wal-Mart Stores, Inc. maintains a short-term debt rating of at least
“A-1” by Standard and Poor’s and “P-1” by Moody’s.

ix. The definition of “Yield Reserve Percentage” set forth in Exhibit I of the
Receivable Purchase Agreement is hereby amended by replacing the number “1.5”
where it appears in the formula therein with “1.75”.

 

- 2 -

Seventh Amendment to Receivables Purchase Agreement



--------------------------------------------------------------------------------

x. Section 3(c) of Exhibit IV of the Receivables Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

(c) Notwithstanding anything to the contrary in the Seller’s operating
agreement, not less than one member of the Seller’s Board of Directors shall be
an individual who (A) has (1) prior experience as an Independent Director for a
corporation or limited liability company whose charter documents required the
unanimous consent of all Independent Directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (2) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities, (B) is reasonably acceptable to the
Administrator as evidenced in a writing executed by the Administrator and (C) is
not, and has not been for a period of five years prior to his or her appointment
as an Independent Director of the Seller: (1) a stockholder (whether direct,
indirect or beneficial), customer, affiliate, associate, advisor or supplier of
Church & Dwight or any of its respective Affiliates, (2) a director, officer,
employee, partner, manager, attorney or consultant of Church & Dwight or any of
its Affiliates (Church & Dwight and its Affiliates other than the Seller being
hereinafter referred to as the “Parent Group”), (3) a person related to any
person referred to in clauses (1) or (2) above, (4) a person or other entity
controlling or under common control with any such stockholder, partner, manager,
customer, supplier, employee, officer or director or (5) a trustee, conservator
or receiver for any member of the Parent Group (such an individual meeting the
requirements set forth above, the “Independent Director”) (it being understood
that, as used in this paragraph (c), “control” means the possession directly or
indirectly of the power to direct or cause the direction of management policies
or activities of a person or entity whether through ownership of voting
securities, by contract or otherwise). The operating agreement of the Seller
shall provide that: (i) the Seller’s Board of Directors shall not approve, or
take any other action to cause the filing of, a voluntary bankruptcy petition
with respect to the Seller unless the Independent Director shall approve the
taking of such action in writing before the taking of such action and (ii) such
provision cannot be amended without the prior written consent of the Independent
Director. The provisions of the operating agreement of the Seller described in
the preceding sentence may not be amended without the prior written consent of
the Administrator;

xi. Section 3(m) of Exhibit IV of the Receivables Purchase Agreement is hereby
amended by deleting the word “and” where it appears following the semi-colon at
the conclusion thereof.

xii. Section 3(n) of Exhibit IV of the Receivables Purchase Agreement is hereby
amended by replacing the punctuation mark “.” at the conclusion thereof with “;
and”.

xiii. Section 3 of Exhibit IV of the Receivables Purchase Agreement is hereby
amended to add the following as clause (o) immediately after clause (n) thereof:

(o) At all times that this Agreement is in effect, the Seller will provide for
not less than ten (10) Business Days’ prior written notice to the Administrator
of any removal, replacement or appointment of any director that is to serve as
an

 

- 3 -

Seventh Amendment to Receivables Purchase Agreement



--------------------------------------------------------------------------------

Independent Director, such notice to include the identity of the proposed
replacement Independent Director, together with a certification that such
replacement satisfies the requirements for an Independent Director set forth in
this Agreement and the operating agreement of the Seller.

xiv. Clause (k) of Exhibit V of the Receivables Purchase Agreement is hereby
amended by replacing the punctuation mark “.” at the conclusion thereof with “;
or”.

xv. Exhibit V of the Receivables Purchase Agreement is hereby amended to add the
following as clause (l) immediately after clause (k) thereof:

(l)(i) the Seller shall fail to perform or observe any covenant or agreement set
forth in Sections 3(c) or 3(o) of Exhibit IV or (ii) any Person shall be
appointed or replaced as an Independent Director of the Seller without prior
written consent of the Administrator.

3. Conditions of Effectiveness of this Amendment. The effectiveness of this
Amendment is expressly conditioned upon satisfaction of the following conditions
precedent: all legal details and proceedings in connection with the transactions
contemplated by this Amendment shall be in form and substance satisfactory to
the Administrator, and the Administrator shall have received from the Seller,
the Issuer, and the Servicer original or certified or other executed
counterparts of this Amendment and all such other counterpart originals or
certified or other copies of such documents and proceedings in connection with
such transactions, in form and substance satisfactory to the Administrator.

4. Representations and Warranties; No Default. Each of the Seller and the
Servicer hereby represents and warrants to the Issuer and the Administrator as
follows:

i. Representations and Warranties. The representations and warranties contained
in Exhibit III to the Receivable Purchase Agreement are true and correct as of
the date hereof (unless stated to relate solely to an earlier date, in which
case such representations or warranties were true and correct as of such earlier
date).

ii. Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Receivable Purchase Agreement, as amended hereby, are
within each of its organizational powers and have been duly authorized by all
necessary organizational action on each of its parts. This Amendment and the
Receivable Purchase Agreement, as amended hereby, are each of the Seller’s and
the Servicer’s valid and legally binding obligations, enforceable in accordance
with its terms.

iii. No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

5. Amendment. The Receivables Purchase Agreement and other Transaction Documents
referred to herein and certain of the exhibits and schedules thereto are hereby
amended in accordance with the terms hereof and any reference to the Receivables
Purchase

 

- 4 -

Seventh Amendment to Receivables Purchase Agreement



--------------------------------------------------------------------------------

Agreement or other Transaction Documents in any document, instrument, or
agreement shall hereafter mean and include the Receivables Purchase Agreement or
such Transaction Document, including such schedules and exhibits, as amended
hereby.

6. Force and Effect. Each of the Seller and the Servicer reconfirms, restates,
and ratifies the Receivables Purchase Agreement, the Transaction Documents and
all other documents executed in connection therewith except to the extent any
such documents are expressly modified by this Amendment and each of the Seller
and the Servicer confirms that all such documents have remained in full force
and effect since the date of their execution.

7. Governing Law. This Amendment shall be deemed to be a contract made under and
governed by the internal laws of the State of New York (including for such
purposes Section 5-1401 of the General Obligations Law of the State of New
York).

8. Counterparts. This Amendment may be signed in any number of counterparts each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

9. Effective Date. This Amendment shall be effective as of and shall be dated as
of the date of satisfaction of the condition set forth in Section 3 of this
Amendment.

10. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Receivables Purchase Agreement or any provision hereof or
thereof.

[SIGNATURES BEGIN ON NEXT PAGE]

 

- 5 -

Seventh Amendment to Receivables Purchase Agreement



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 3 TO SEVENTH AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT]

IN WITNESS WHEREOF and intending to be legally bound hereby, the parties hereto
have executed this Amendment as of the date first above written.

 

HARRISON STREET FUNDING, LLC,

as Seller

By:  

 

Name:  

 

Title:  

 

 

CHURCH & DWIGHT CO., INC.

as initial Servicer

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 TO SEVENTH AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT]

 

MARKET STREET FUNDING LLC,

as Issuer

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 TO SEVENTH AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION

as Administrator

By:  

 

Name:  

 

Title:  

 